 1 Steven A. Nielsen, CSB 133864                        Katherine D. Prescott, SBN 215496
   100 Larkspur Landing Circle, Suite 216               FISH & RICHARDSON P.C.
 2 Larkspur, CA 94939                                   500 Arguello Street, Suite 500
   415-272-8210                                         Redwood City, CA 94063
 3
   Steve@NielsenPatents.com                             Telephone: (650) 839-5070
 4                                                      Facsimile: (650) 839-5071
   Isaac Rabicoff                                       prescott@fr.com
 5 (Pro Hac Vice motion to be filed)
   RABICOFF LAW LLC                                     Joseph A. Hynds
 6 73 W Monroe St                                       (Pro Hac Vice motion to be filed)
   Chicago, IL 60603                                    ROTHWELL FIGG ERNST & MANBECK, P.C.
 7
   773-669-4590                                         607 14th Street, N.W., Suite 800
 8 isaac@rabilaw.com                                    Washington, DC 20005
                                                        Telephone: (202) 783-6040
 9 Attorneys for Plaintiff                              jhynds@rfem.com
   Pebble Tide LLC
10                                                      Attorneys for Defendant
11                                                      August Home, Inc.

12
                                UNITED STATES DISTRICT COURT
13                            NORTHERN DISTRICT OF CALIFORNIA
                                   SAN FRANCISCO DIVISION
14

15 PEBBLE TIDE LLC,                          Case No. 4:19-cv-02987-HSG
16
                        Plaintiff,           STIPULATED REQUEST AND ORDER FOR
17                                           CONTINUANCE OF CASE MANAGEMENT
            v.                               CONFERENCE AND EXTENSION OF TIME
18                                           TO TIME FILE JOINT CASE MANAGEMENT
     AUGUST HOME, INC.,                      STATEMENT [Civ. L.R. 6-2]
19

20                      Defendant.

21

22

23
                                            STIPULATION
24
            WHEREAS the Case Management Conference is currently scheduled for October 22, 2019
25
     at 2:00pm, and the parties’ Joint Case Management Statement is due October 15, 2019 (ECF No.
26
     20);
27

28                                          -1-
     STIPULATED REQUEST AND ORDER FOR CONTINUANCE OF CMC AND EXTENSION OF TIME TO
     FILE JOINT CMC STATEMENT
     Case No. 4:19-cv-02987-HSG
 1         WHEREAS the parties respectfully request that the Court move the Case Management

 2 Conference to December 10, 2019, or to another date thereafter at the court’s convenience, and that

 3 the parties’ Joint Case Management Statement be postposed in relation to the new Case

 4 Management Conference date set by the Court;

 5         WHEREAS the parties state the following as grounds for this stipulation and joint

 6 application for continuance:

 7             1. This is the parties’ second request for continuance of the initial Case Management

 8                 Conference. Defendant previously received two extensions of time to respond to the

 9                 Complaint, extending the time to answer or otherwise respond to August 16, 2019

10                 (ECF No. 17), and to October 10, 2019 (ECF No. 20). No party has otherwise

11                 applied for any extension of time on any subject.

12             2. The parties are engaging in discussion and exchange of information with the goal of

13                 reaching early resolution of this case. However, the parties have not yet fully

14                 conferred regarding initial disclosures, early settlement, discovery plans, and the

15                 Joint Case Management Statement. The parties need additional time in which to

16                 prepare initial disclosures, prepare a proper discovery plan, and to continue

17                 discussing the potential for settlement of this case.

18         NOW, THEREFORE, the parties respectfully request that (1) the initial Case Management

19 Conference be continued to approximately December 10, 2019, or such date thereafter as set by the

20 Court; and (2) the deadline for the parties’ Joint Case Management Statement be postponed to seven

21 (7) days before the rescheduled Case Management Conference.

22         In accordance with Local Rule 6-2, a declaration is support of this stipulation is filed

23 concurrently.

24         A proposed order in the form of an endorsement of this stipulation, in accordance with Local

25 Rule 7-12, is provided below.

26

27

28                                          -2-
     STIPULATED REQUEST AND ORDER FOR CONTINUANCE OF CMC AND EXTENSION OF TIME TO
     FILE JOINT CMC STATEMENT
     Case No. 4:19-cv-02987-HSG
 1 Dated: October 10, 2019                            Respectfully submitted,

 2

 3 By: /s/ Steven A. Nielsen                          By: /s/ Katherine D. Prescott

 4       Steven A. Nielsen, CSB 133864                    Katherine D. Prescott, SBN 215496
         100 Larkspur Landing Circle, Suite 216           FISH & RICHARDSON P.C.
 5
         Larkspur, CA 94939                               500 Arguello Street, Suite 500
 6       415-272-8210                                     Redwood City, CA 94063
         Steve@NielsenPatents.com                         Telephone: (650) 839-5070
 7                                                        Facsimile: (650) 839-5071
         Isaac Rabicoff                                   prescott@fr.com
 8       (Pro Hac Vice motion to be filed)
         RABICOFF LAW LLC                                 Joseph A. Hynds*
 9
         73 W Monroe St                                   Jennifer P. Nock*
10       Chicago, IL 60603                                *Pro Hac Vice motion to be filed
         773-669-4590                                     ROTHWELL FIGG ERNST & MANBECK, P.C.
11       isaac@rabilaw.com                                607 14th Street, N.W., Suite 800
                                                          Washington, DC 20005
12       Attorneys for Plaintiff                          Telephone: (202) 783-6040
13       Pebble Tide LLC                                  jhynds@rfem.com

14                                                        Attorneys for Defendant
                                                          August Home, Inc.
15

16
                                           Local Rule 5-1(i)(3) Attestation
17
            Pursuant to Civil L.R. 5-1(i)(3) regarding signatures, I hereby attest that concurrence in the
18
     filing of this document has been obtained for the other signatories in this e-filed document.
19
            /s/ Steven A. Nielsen
20          Steven A. Nielsen
21
                                                                 ISTRIC
22                                         ORDER
                                                            TES D      TC
                                                          TA
23
                                                                                              O
                                                      S




                                                                                               U
                                                     ED




                                                                                                RT




24    DATED: 10/10/2019
                                                 UNIT




                                                                       D
25                                                                DENIE
                                                                                                     R NIA




26
                                                                                             m Jr.
                                                                                 S. Gillia
                                                 NO




                                                                           ood
27                                                              g e H ay w
                                                                                                     FO




                                                          Jud
                                                  RT




                                                                                                LI




28                                          -E
                                             3-
                                                     H




                                                                                              A




                                                                    C OF TIME TO
                                               R N OF CMC AND EXTENSION
     STIPULATED REQUEST AND ORDER FOR CONTINUANCE
                                                                O F
     FILE JOINT CMC STATEMENT                      D IS T IC T
     Case No. 4:19-cv-02987-HSG                           R
